internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable number release date index uil no case-mis no tam-100141-08 date ------------------------ ----------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------ -------------------------------------------------------- ---------------- --------------------------------- ------------------ legend taxpayer --------------------------------------------------------- issue if an accrual_method taxpayer provides medical and dental services to employees under self-insured medical and dental plans as described below and the taxpayer pays the service providers more than ½ months after the end of the taxable_year in which services are provided in what year are the payments for those medical and dental services deductible by taxpayer conclusion taxpayer may deduct the payments in its taxable_year during which the medical and dental services are provided to taxpayer’s employees tam-100141-08 facts taxpayer is an accrual_method taxpayer that maintains self-insured medical and dental plans collectively the plans for its eligible employees the taxpayer operates on a week taxable_year ending in december the plan_year of the plans is the calendar_year eligible employees are assumed to be calendar_year taxpayers taxpayer represents that benefits under the plans are not provided through a welfare_benefit_fund within the meaning of sec_419 of the internal_revenue_code the code the summary_plan_description the spd states that taxpayer has adopted the plan s in order to provide health care benefits for its eligible employees and dependents who are permitted to participate in the plan options the spd further provides that plan benefits will be provided for covered expenses unless limited or excluded in the exclusion and limitations section the spd states a covered expense is incurred on the date the medical service is received the spd further provides that expenses for services are reimbursable under the plan only if they are provided while the individual is a participant covered under the plan upon meeting eligibility requirements employees may receive medical and dental services covered by the plans when an eligible_employee requires services the employee arranges for the necessary appointment with the medical service provider selected by the employee the service provider procures the billing information from the employee and then bills a third-party administrator for any services provided under the plans except in rare cases claims are filed by the service provider rather than the employee employees are never liable to taxpayer for the costs of the medical services provided pursuant to a contract with taxpayer the third-party administrator reviews the bills to determine whether the services are covered under the plans the third-party administrator pays the service providers to the extent the services are covered paying with its funds for which taxpayer reimburses the administrator or from a bank account funded by taxpayer taxpayer pays these expenses from its general assets taxpayer’s employees are liable to the service provider for any amounts not covered by the plans such as co-payments the third-party administrator generally pays claims within days of receiving a bill from a service provider in certain circumstances there is a delay by the service provider in billing the third-party administrator and the third-party administrator pays the service provider more than ½ months after the end of the taxable_year in which the services are provided tam-100141-08 taxpayer deducted expenses for services in the taxable_year in which the services are provided to the employees including instances in which a claim is paid more than ½ months after the end of the taxable_year law and analysis sec_105 of the code provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides an exception to sec_105 sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts referred to in sec_105 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the code of the taxpayer his spouse and his dependents as defined in sec_152 of the code sec_105 of the code generally provides that amounts paid to highly compensated individuals under a discriminatory self-insured medical expense reimbursement plan are not excludable from gross_income under sec_105 to the extent the amounts constitute an excess reimbursement sec_105 provides that any amount_paid for a plan_year that is included in income by reason of sec_105 shall be treated as received or accrued in the taxable_year of the participant in which the plan_year ends sec_1_105-11 of the income_tax regulations provides that excess_reimbursements determined under sec_1_105-11 paid to a highly_compensated_individual for a plan_year will be considered as received in the taxable_year of the individual in which the plan_year ends the particular plan_year to which reimbursements relate shall be determined under the plan provisions in the absence of plan provisions reimbursements shall be attributed to the plan_year in which payment is made for example the regulations provide that under a calendar_year plan an excess reimbursement paid to a in on account of an expense incurred and subject_to reimbursement for the plan_year under the terms of the plan will be considered as received in by a thus with respect to the inclusion in income of excess_reimbursements for highly compensated individuals under a discriminatory plan that would otherwise be excluded tam-100141-08 from income the inclusion occurs in the year the services are provided if the plan provides that such reimbursements relate to such year sec_461 of the code provides that the amount of any deduction shall be taken in the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_446-1 of the regulations provides that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the first two requirements are commonly referred to as the all_events_test and the third requirement is called the economic_performance requirement sec_1_446-1 of the regulations defines a liability as including any item allowable as a deduction cost or expense for federal_income_tax purposes sec_1_461-4 of the regulations provides that for purposes of determining whether an accrual basis taxpayer can treat the amount of any liability as defined in sec_1_446-1 of the regulations as incurred the all_events_test is not treated as met any earlier than the taxable_year in which economic_performance occurs with respect to the liability sec_1_461-4 of the regulations provides the general_rule that economic_performance for a liability arising from services provided to the taxpayer occurs as the services are provided sec_1_461-4 of the regulations provides a specific rule that economic_performance for certain employee_benefits occurs when the amount is otherwise deductible under sec_404 sec_404a or sec_419 of the code as appropriate in general liability for self-insured medical_expenses is incurred in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability in accordance with sec_1_461-1 of the regulations generally the fact of liability and the amount of the liability are established in the taxable_year the services are provided so the liability for the medical_expenses is incurred in the taxable_year in which medical services are provided to taxpayer’s employees by the medical service provider because that is the time economic_performance occurs however if payments are made more than ½ months after the end of the taxable_year in which the services are provided the benefits may constitute deferred tam-100141-08 compensation in that case sec_1_461-4 of the regulations provides an exception to the general_rule under which the timing of economic_performance of and thus the employer’s deduction for the liability for the expense of certain employee_benefits is governed by sec_404 of the code sec_404 of the code provides that if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation the compensation is not deductible under chapter of subtitle a of the code when accrued however if the compensation would otherwise be deductible under chapter of subtitle a of the code it is deductible under sec_404 of the code subject_to the limitations imposed by sec_404 sec_404 of the code generally provides that compensation paid under a nonqualified_plan ie a plan for which contributions are not deductible under sec_404 or of the code of deferred_compensation is deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan sec_404 of the code provides that in the absence of a plan deferring the receipt of compensation any method or arrangement having the effect of such a plan is subject_to sec_404 of the code sec_1_404_b_-1t of the regulations provides that a plan that defers the receipt of compensation or benefits for more than months following the end of the employer’s tax_year is treated as a plan deferring the receipt of compensation_for purposes of sec_404 and b of the code sec_404 of the code provides that any plan providing for deferred benefits other than compensation_for employees their spouses or their dependents is treated as a plan deferring the receipt of compensation sec_404 further provides that in the case of such a plan the determination of when an amount is includible in gross_income must be made without regard to any provisions in chapter of the code that exclude the benefits from gross_income sec_404 of the code provides that sec_404 does not apply to any benefit provided through a welfare_benefit_fund as defined in sec_419 the timing of the deduction for payments taxpayer makes more than ½ months following the close of its taxable_year therefore depends on whether the payments are made through a welfare_benefit_fund as defined in sec_419 and when the medical and dental reimbursement amounts paid under the plans would be included in the income of employees participating in such plans if such amounts were not excludible from income with respect to the first issue taxpayer represents that the tam-100141-08 plans do not involve a welfare_benefit_fund within the meaning of sec_419 of the code regarding the second issue the plan terms provide that whether benefits are eligible for reimbursement is determined by whether the individual is a participant on the date that services are provided accordingly the eligible employees are considered to receive the reimbursements in the calendar_year during which they receive the medical and dental services under the self-insured plans see reg sec_1_105-11 based on the foregoing analysis under the particular facts presented in this case it is unnecessary to determine whether sec_404 governs the timing of taxpayer’s deduction if sec_404 applies sec_404 provides that the determination of when an amount is includible in gross_income is made without regard to provisions that exclude the benefit from gross_income as set out above the payments taxpayer makes for medical and dental services would be includible in the employees’ gross incomes in the calendar_year during which the services are provided taxpayer could claim the deduction if the payments would otherwise be deductible for the same year under sec_404 if sec_404 does not apply the deductibility of the payments made more than 2½ months after the end of the taxable_year is subject_to the general economic_performance rules under sec_1_461-4 of the regulations applying the provisions of sec_461 the liability for medical and dental expenses is incurred in the taxable_year in which medical and dental services are provided to taxpayer’s employees because that is the time economic_performance occurs in either case the expenses are deductible by taxpayer in the taxable_year in which the medical and dental services are provided a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent although taxpayer has a week taxable_year ending in december rather than a calendar_year taxable_year see sec_1_441-2
